United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0457
Issued: June 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 8, 2016 appellant filed a timely appeal of a July 14, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction
to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
her medical conditions on January 27, 2015 causally related to her 2001 accepted lumbar strain.
FACTUAL HISTORY
On August 1, 2001 appellant, then a 41-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed back spasm on the left side of her spine
due to her employment duties of pushing and pulling carts of mail, unloading mail while lifting,
1

5 U.S.C. § 8101 et seq.

bending, and squatting. She first became aware of her condition on July 23, 2001 and also first
attributed her condition to her employment duties on that date. Appellant stopped work on
July 17, 2002. OWCP accepted appellant’s claim for lumbar strain on October 17, 2001. On
July 30, 2002 appellant’s physician released her to return to work. Appellant returned to work
eight hours a day on September 23, 2002 with restrictions in her capacity as a modified mail
handler.
By decision dated September 16, 2003, OWCP reduced appellant’s wage-loss
compensation benefits to zero as her position as a modified letter carrier effective September 23,
2002 fairly and reasonably represented her wage-earning capacity. It noted that appellant’s
actual earnings met or exceeded the current wages of her date-of-injury position.2 She continued
to receive medical benefits. Physical therapy was authorized and in 2006 and 2007 she was
authorized to receive facet injections for pain.
Appellant was later, in 2009, authorized to receive acupuncture treatment. However,
after a period of time, OWCP denied any further medical treatment without a statement on causal
relationship.
Accordingly, OWCP referred appellant for a second opinion evaluation on March 11,
2011 with Dr. Marvin Van Hal, a Board-certified orthopedic surgeon. In a report dated
March 31, 2011, Dr. Van Hal diagnosed lumbar strain/sprain without radiculopathy with
prolongation of symptoms greater than what would be physiologically reasonable. He opined
that appellant had no need of further physical therapy or other formal care. Dr. Van Hal found
that appellant was at maximum medical improvement, that she had no permanent impairment,
and that he was unable to determine why she continued to require limited duty.
Dr. Van Hal’s report was forwarded to appellant’s attending physician, Dr. Louis D.
Zegarelli, an osteopath, for review. He completed a report on June 8, 2011 and explained
appellant’s chronic pain and requested that her conditions be upgraded to include chronic
mechanical lumbosacral sprain syndrome, posterior facet syndrome, and lumbar myofibrositis.
Accordingly, OWCP referred appellant for an impartial medical examination with
Dr. Bernie L. McCaskill, a Board-certified orthopedic surgeon, to resolve the conflict between
Drs. Zegarelli and Val Hal. In his August 2, 2011 report, Dr. McCaskill diagnosed
spondylogenic lumbosacral spine pain associated with bilateral lower extremity symptoms,
anatomic etiology undetermined. He opined that appellant’s lumbar sprain/strain had resolved as
there was no objective evidence of injury. Dr. McCaskill recommended no further treatment.
On December 5, 2011 appellant filed a recurrence claim (Form CA-2a) claiming
weakness in his hands and problems with his knee due to no modified job. She stopped work on
November 4, 2011 as the employing establishment indicated that no work was available for her.
By decision dated December 13, 2011, OWCP denied appellant’s claim for recurrence of
disability finding that the weight of the medical evidence rested with Dr. McCaskill, the

2

Appellant accepted modified mail handler positions on February 2, 2005 and July 28, 2009.

2

impartial medical examiner who found that appellant’s work-related condition had resolved and
that she could return to her date-of-injury position.
Appellant continued to submit requests for authorization of various medical procedures
and treatment but, by letter dated July 21, 2014, OWCP denied authorization as the requests had
not been accompanied by a statement on causal relationship to the 2001 lumbar strain.
On March 2, 2015 appellant again filed a claim for recurrence of disability (Form CA-2a)
alleging on January 27, 2015 her condition worsened with more pain, stiffness, and tingling in
her lower back and leg. She did not stop work and noted that she had performed various
modified jobs with restrictions since July 23, 2001. Appellant claimed medical treatment only
and noted that her condition had never ceased, but that OWCP had closed her claim as her
physician failed to change her medical code to upgrade her injury status. She asserted that she
had changed physicians.
The most recent medical report in the record is dated November 11, 2014 from Dr. Jeff
Fritz, a Board-certified anesthesiologist, He described appellant’s symptoms of low back pain
and tightness, noted her accepted condition of lumbar sprain, and diagnosed chronic low back
injury. Dr. Fritz recommended therapy, orthotics, and weight loss.
In a letter dated June 8, 2015, OWCP requested additional supporting documentation
including medical evidence to support her claim. It allotted her 30 days to submit supporting
evidence. Appellant did not respond within the time allotted.
By decision dated July 14, 2015, OWCP denied appellant’s claimed recurrence as there
was insufficient medical evidence to support the need for continuing medical treatment of her
2001 accepted lumbar strain.
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.3 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
treatment nor is an examination without treatment.4 As distinguished from a recurrence of
disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.5
It is the employee’s burden to establish that the claimed recurrence is causally related to
the original injury.6 Causal relationship is a medical issue that can generally be resolved only by
3

20 C.F.R. § 10.5(y).

4

Id.

5

Id. at § 10.5(x).

6

Id. at § 10.104. See also D.T., Docket No. 15-1114 (issued February 1, 20016); Mary A. Ceglia, 55 ECAB 626,
629 (2004).

3

rationalized medical opinion evidence. A medical report is of limited probative value on a given
medical question if it is unsupported by medical rationale.7 Medical rationale includes a
physician’s detailed opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment activity. The opinion of the
physician must be based on a complete factual and medical background of the claim, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment activity or
factors identified by the claimant.8
In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between her present condition and
the accepted injury must support the physician’s conclusion of a causal relationship.9
ANALYSIS
OWCP accepted that appellant’s August 1, 2001 employment injury resulted in a lumbar
strain. Appellant returned to modified work beginning September 23, 2002 and reported on
March 2, 2015 that she continued to perform various modified jobs with restrictions. Her claim
alleged that her medical condition deteriorated on January 27, 2015 requiring further treatment.
Appellant has the burden of establishing by the weight of the substantial, reliable, and
probative evidence, a causal relationship between the recurrence of her medical condition and
need for further medical treatment on January 27, 2015 and her July 23, 2001 employment
injury.10 Although the record does include medical evidence submitted prior to January 27,
2015, the date her disability allegedly began, she has submitted no medical evidence in support
of a change in the nature and extent of her injury-related condition or the need for further
medical treatment to support this current claim.
The Board finds that the evidence submitted by appellant is not sufficient to establish a
causal connection between the alleged recurrence of her medical conditions and the accepted
employment injury. Appellant has the burden of submitting sufficient medical evidence to
document the need for further medical treatment. She did not submit such evidence as required
and failed to establish a need for continuing medical treatment.
On appeal appellant notes her frustration with OWCP’s decision to close her claim and
her desire to reopen her claim to receive further medical treatment. As noted, OWCP denied
appellant’s recurrence claim as there was no medical evidence establishing a causal connection
between the alleged recurrence of her medical condition and the accepted employment injury.

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

9

D.T., and Mary A. Ceglia, supra note 5.

10

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

4

Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence
of her medical conditions as of January 27, 2015 causally related to her 2001 accepted lumbar
strain.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 6, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

